Order, Supreme Court, Bronx County (Anita Florio, J.), entered July 27, 1993, which, inter alia, modified the order of the Deputy Commissioner for Rent Administration dated February 26, 1992, by vacating a penalty in the amount of $1,050 imposed upon petitioners Cruz Cardona and Hector Roldan and retroactively vacated the freeze imposed upon the rent to be collected for certain apartments to the legal rents in effect on April 1, 1985, unanimously modified, on the law, insofar as it made the *394vacatur of the subject rent freeze retroactive and is otherwise affirmed, without costs.
Under Rent Stabilization Law of 1969 (Administrative Code of City of NY) § 26-517 (e) and Rent Stabilization Code (9 NYCRR) § 2528.4, a rent freeze imposed because of an owner’s failure to file rent stabilization registration statements may be prospectively eliminated upon the filing of those statements. There is no provision in the statute for the action taken here by the IAS Court, i.e., the retroactive elimination of the freeze upon the late filing of the statements.
As to appellant’s second argument, we find that the IAS Court properly vacated the penalty imposed upon former owners Cruz Cardona and Hector Roldan. The record fails to support the finding by the Deputy Commissioner that the failure of these petitioners to file registration statements during the tenure of their ownership was "knowing,” as is required by Rent Stabilization Code § 2526.2 (b) for the imposition of a penalty, and the vacatur of that portion of the Deputy Commissioner’s order imposing such a penalty was therefore proper. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.